DETAILED ACTION
This action is responsive to the application No.16/676,573 filed on 11/07/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election
Applicant’s election without traverse of claims 14-20 in the reply filed on 09/09/2021 is acknowledged.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 in line 1 recites “an adhesion layer disposed in contact with the at least one interconnect”, claim 27 in line 1 recites “an adhesion layer disposed in contact with the at least one interconnect”, and claim 28 in line 9-10 recites “an adhesion layer disposed in contact with the at least one interconnect and between the first dielectric layer and the second dielectric layer.” that don’t appear to be possible to coexist as the adhesion layer prevents the contacts from occurring.  Although possession problems in originally filed claims are rare” the specification does not lead to the conclusion that applicant was in possession of such embodiments.
The remaining claims are dependent from the rejected base claims 19 and 27 and 28 and therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 and 20-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TIEN (US 2020/0343137 A1; hereinafter ‘Tien’).
Regarding independent claim 14, Tien’s Fig. 1K discloses a semiconductor structure comprising:
a first dielectric layer (118, [0037]) disposed over a substrate (101, [0016]);
a second dielectric layer (131, (the material and process of forming the etch stop layer 131 may be the same as or similar to those described above with respect to the etch stop layer 106), [0024 and 0045]) disposed over and in contact with the first dielectric layer (118), wherein the first dielectric layer (118 include silicon carbon oxynitride (SiOCN) (a low-k dielectric material (e.g., a material has a k-value lower than about 3.9), [0037]) comprises a different low-k dielectric material than the second dielectric layer (131 include silicon carbon oxide (SiCO), [0024 and 0045], Note: increasing amount of Carbon (C) lowers dielectric constant of SiO (K value is 3.9), so SiOC has lower k than SiO); and
at least one interconnect (129/132, [0043 and 0045]) disposed within the first dielectric layer (118) and the second dielectric layer (131),
wherein the at least one interconnect (129/132) comprises a top-via configuration (i.e., the conductive pillars 132 filled in the via hole opening where is the conductive pillars 132 has been form. Therefore, the conductive pillars 132 connected between to conductive line 129 and conductive lines 136 is consider as the top-via configuration).
Regarding claim 15, Tien’s Fig. 1K discloses the semiconductor structure of claim 14, wherein the top-via configuration of the at least one interconnect comprises:
a metallic wire layer (metal line 129 includes the metal material as the conductive pillars 116 (i.e., the combined profile of the conductive line 129 and the conductive pillars 116 is similar to the profile of an interconnect structure formed by a dual damascene process), [0032 and 0043]); and 
a metallic via pillar (the conductive pillars 132 filled in the via hole opening where is the conductive pillars 132 (the material and process of forming the conductive pillars 132 may be the same as or similar to those described above with respect to the conductive pillars 116 has been form includes metal material, [0032 and 0045]) disposed on top of and in contact with a top surface of the metallic wire layer (metal line 129).
Regarding claim 16, Tien’s Fig. 1K discloses the semiconductor structure of claim 15, wherein 
sidewalls of the metallic wire layer (129) are in contact with the first dielectric layer (118), and wherein a top surface of the metallic wire layer (129) and sidewalls of the metallic via pillar (132) are in contact with the second dielectric layer (131).
wherein a top surface of the metallic wire layer (129) in contact with the second dielectric layer (131).
Regarding claim 17, Tien’s Fig. 1K discloses the semiconductor structure of claim 15, wherein 
the metallic wire layer (129 may include Ta or TaN, [0032 and 0043]) comprises a different material than the metallic via pillar (132 may include Cu or Co or Ru, [0032 and 0045]).
Regarding claim 18, Tien’s Fig. 1K discloses the semiconductor structure of claim 15, wherein the metallic wire layer (129 may include Ta or TaN, [0032 and 0043]) comprises a same material as the metallic via pillar (132 may include Ta or TaN, [0032 and 0045]).
Regarding claim 20, Tien’s Fig. 1K discloses the semiconductor structure of claim 15, wherein 
a top surface of the first dielectric layer (118) is planar with a top surface of the metallic wire layer (129).
Regarding independent claim 21, Tien’s Fig. 1K discloses a semiconductor structure comprising:
a first dielectric layer (118, [0037]) disposed over a substrate (101, [0016]);
a second dielectric layer (131, (the material and process of forming the etch stop layer 131 may be the same as or similar to those described above with respect to the etch stop layer 106), [0024 and 0045]) disposed over and in contact with the first dielectric layer (118), wherein the first dielectric layer (118 include silicon carbon oxynitride (SiOCN) (a low-k dielectric material (e.g., a material has a k-value lower than about 3.9), [0037]) comprises a different low-k dielectric material (silicon carbon oxynitride (SiOCN)) than the second dielectric layer (131 include silicon carbon oxide (SiCO), [0024 and 0045], Note: increasing amount of Carbon (C) lowers dielectric constant of SiO (K value is 3.9), so SiOC has lower k than SiO); and
at least one interconnect (129/132, [0043 and 0045]) disposed within the first dielectric layer (118) and the second dielectric layer (131),
wherein the at least one interconnect (129/132) comprises a top-via configuration (i.e., the conductive pillars 132 filled in the via hole opening where is the conductive pillars 132 has been form. Therefore, the conductive pillars 132 connected between to conductive line 129 and conductive lines 136 is consider as the top-via configuration) including a first portion (i.e., region or area to form 129) of the at least one interconnect (129/132) disposed within the first dielectric layer (118) and a second portion (i.e., region or area to form 132) of the at least one interconnect (129/132) disposed within the second dielectric layer (131).
Regarding claim 22, Tien’s Fig. 1K discloses the semiconductor structure of claim 21, wherein 
the first portion (i.e., region or area to form 129) of the at least one interconnect (129/132) comprises a metallic wire layer (conductive line 129 include metal material) and the second portion (i.e., region or area to form 132) of the at least one interconnect (129/132) comprises a metallic via pillar (conductive pillar 132 include metal material) disposed on top of and in contact with a top surface of the metallic wire layer (figure 1K shown conductive pillar 132 disposed on top of and in contact with a top surface of conductive line 129).
Regarding claim 23, Tien’s Fig. 1K discloses the semiconductor structure of claim 22, wherein 
sidewalls of the metallic wire layer (129) are in contact with the first dielectric layer (118), and wherein a top surface of the metallic wire layer (129) and sidewalls of the metallic via pillar (132) are in contact with the second dielectric layer (131).
Regarding claim 24, Tien’s Fig. 1K discloses the semiconductor structure of claim 22, wherein 
the metallic wire layer (129 may include Ta or TaN, [0032 and 0043]) comprises a different material than the metallic via pillar (132 may include Cu or Co or Ru, [0032 and 0045]).
Regarding claim 25, Tien’s Fig. 1K discloses the semiconductor structure of claim 22, wherein 
the metallic wire layer (129 may include Ta or TaN, [0032 and 0043]) comprises a same material as the metallic via pillar (132 may include Ta or TaN, [0032 and 0045]).
Regarding claim 26, Tien’s Fig. 1K discloses the semiconductor structure of claim 22, wherein 
a top surface of the first dielectric layer (118) is planar with a top surface of the metallic wire layer (129).
Claims 14, 19, 21 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TIEN (US 2020/0343137 A1; hereinafter ‘Tien’).
Regarding independent claim 14, Tien’s Fig. 2 discloses a semiconductor structure comprising:
a first dielectric layer (118, [0037]) disposed over a substrate (101, [0016]);
a second dielectric layer (141, [0053]) disposed over and in contact with the first dielectric layer (118), wherein the first dielectric layer (118 include silicon carbon oxynitride (SiOCN) (a low-k dielectric material (e.g., a material has a k-value lower than about 3.9), [0037]) comprises a different low-k dielectric material than the second dielectric layer (141 may be the same as or similar to those described above with respect to the etch stop layer 106 include silicon carbon oxide (SiCO), [0024 and 0053], Note: increasing amount of Carbon (C) lowers dielectric constant of SiO (K value is 3.9), so SiOC has lower k than SiO); and
at least one interconnect (127/142, [0053]) disposed within the first dielectric layer (118) and the second dielectric layer (141),
wherein the at least one interconnect (127/142) comprises a top-via configuration (i.e., the conductive pillars 142 filled in the via hole opening where is the conductive pillars 142 has been form. Therefore, the conductive pillars 142 connected between to conductive line 127 and conductive lines 146 is consider as the top-via configuration).
Regarding claim 19, Tien’s Fig. 2 discloses the semiconductor structure of claim 14, further comprising:
an adhesion layer (liner layer 117B, [0049) disposed in contact with the at least one interconnect (127/142).
Regarding independent claim 21, Tien’s Fig. 2 discloses a semiconductor structure comprising:
a first dielectric layer (118, [0037]) disposed over a substrate (101, [0016]);
a second dielectric layer (141, [0053]) disposed over and in contact with the first dielectric layer (118), wherein the first dielectric layer (118 include silicon carbon oxynitride (SiOCN) (a low-k dielectric material (e.g., a material has a k-value lower than about 3.9), [0037]) comprises a different low-k dielectric material (silicon carbon oxynitride (SiOCN)) than the second dielectric layer (141 may be the same as or similar to those described above with respect to the etch stop layer 106 include silicon carbon oxide (SiCO), [0024 and 0053], Note: increasing amount of Carbon (C) lowers dielectric constant of SiO (K value is 3.9), so SiOC has lower k than SiO); and
at least one interconnect (127/142, [0053]) disposed within the first dielectric layer (118) and the second dielectric layer (141),
wherein the at least one interconnect (127/142) comprises a top-via configuration (i.e., the conductive pillars 142 filled in the via hole opening where is the conductive pillars 142 has been form. Therefore, the conductive pillars 142 connected between to conductive line 127 and conductive lines 146 is consider as the top-via configuration) including a first portion (i.e., region or area to form 127) of the at least one interconnect (127/142) disposed within the first dielectric layer (118) and a second portion (i.e., region or area to form 142) of the at least one interconnect (127/142) disposed within the second dielectric layer (141).
Regarding claim 27, Tien’s Fig. 2 discloses the semiconductor structure of claim 21, further comprising:
an adhesion layer (liner layer 117B, [0049) disposed in contact with the at least one interconnect (127/142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over TIEN (US 2020/0343137 A1; hereinafter ‘Tien’).
Regarding independent claim 28, Tien’s Fig. 1K discloses a semiconductor structure comprising:
a first dielectric layer (118, [0037]) disposed over a substrate (101, [0016]);
a second dielectric layer (131, (the material and process of forming the etch stop layer 131 may be the same as or similar to those described above with respect to the etch stop layer 106), [0024 and 0045]) disposed over and in contact with the first dielectric layer (118), wherein the first dielectric layer (118 include silicon carbon oxynitride (SiOCN) (a low-k dielectric material (e.g., a material has a k-value lower than about 3.9), [0037]) comprises a different low-k dielectric material than the second dielectric layer (131 include silicon carbon oxide (SiCO), [0024 and 0045], Note: increasing amount of Carbon (C) lowers dielectric constant of SiO (K value is 3.9), so SiOC has lower k than SiO); 
at least one interconnect (129/132, [0043 and 0045]) disposed within the first dielectric layer (118) and the second dielectric layer (131), wherein the at least one interconnect (129/132) comprises a top-via configuration (i.e., the conductive pillars 132 filled in the via hole opening where is the conductive pillars 132 has been form. Therefore, the conductive pillars 132 connected between to conductive line 129 and conductive lines 136 is consider as the top-via configuration) including a first portion (i.e., region or area to form 129) of the at least one interconnect (129/132) disposed within the first dielectric layer (118) and a second portion (i.e., region or area to form 132) of the at least one interconnect (129/132) disposed within the second dielectric layer (131); and
Tien’s Fig. 1K does not clearly shown
an adhesion layer disposed in contact with the at least one interconnect and between the first dielectric layer and the second dielectric layer.
Tien discloses a similar embodiment as shown in Fig. 2  further comprising an adhesion layer (127B, [0051]) disposed in contact with the at least one interconnect (127/142, [0053]) and between the first dielectric layer (118) and the second dielectric layer (141). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of different embodiment (Fig. 2) about similar the semiconductor structure of Tien to modify the adhesion layer 127B disposed in contact with the at least one interconnect 132/129 (Fig. 1K). One of ordinary skill in the art would have been motivated to make this modification in order to improved adhesion. 
Regarding claim 29, Tien’s Fig. 1K in view Fig. 2 disclose the semiconductor structure of claim 28, wherein 
the first portion (i.e., region or area to form 127) of the at least one interconnect (127/142) comprises a metallic wire layer (conductive line 127 include metal material) and the second portion (i.e., region or area to form 142) of the at least one interconnect (127/142) comprises a metallic via pillar (conductive pillar 142 include metal material) disposed on top of and in contact with a top surface of the metallic wire layer (figure 2 shown conductive pillar 142 disposed on top of and in contact with a top surface of conductive line 127).
Regarding claim 31, Tien’s Fig. 1K in view Fig. 2 disclose the semiconductor structure of claim 29, wherein 
the metallic wire layer (127 may include Ta, TaN, TiN, [0049 and 0051]) comprises a different material than the metallic via pillar (132 may include Cu or Co or Ru, [0049 and 0053]).
Regarding claim 32, Tien’s Fig. 1K in view Fig. 2 disclose the semiconductor structure of claim 29, wherein 
the metallic wire layer (127 may include Ta, TaN, TiN, [0049 and 0051]) comprises a same material as the metallic via pillar (132 may include Ta, TaN, TiN, [0049 and 0053]).
Regarding claim 33, Tien’s Fig. 1K in view Fig. 2 disclose the semiconductor structure of claim 29, wherein 
a top surface of the first dielectric layer (118) is planar with a top surface of the metallic wire layer (127).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over TIEN (US 2020/0343137 A1; hereinafter ‘Tien’), in view of Sung (US 2014/0264895 A1; hereinafter ‘Sung’).
Regarding claim 30, Tien’s Fig. 1K in view Fig. 2 disclose the semiconductor structure of claim 29, but does not explicitly disclose wherein 
sidewalls of the metallic wire layer are in contact with the first dielectric layer, and wherein a top surface of the metallic wire layer and sidewalls of the metallic via pillar are in contact with the second dielectric layer.
Sung’s Figs. 8 and 9 show sidewalls of the metallic wire layer (106, [0035]) are in contact with the first dielectric layer (104, [0035]), and wherein a top surface of the metallic wire layer (106) and sidewalls of the metallic via pillar (138/136, [0037]) are in contact with the second dielectric layer (112 and/or 114, [0023-0024 and 0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Sung to teachings of Tien such as applied layer 110 (Sung Figs. 7-8) of Sung, that it was a known suitable alternative way of connecting to the one used by the primary reference (Tien Fig. 2) of Tien. It is noted that the different if adhesion layer is absent between the metallic wire layer and the metallic via pillar, that would have been understood the semiconductor device to function equally well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815